Citation Nr: 1643786	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-27 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for a low back disorder. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU). 

	
REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1970 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appeared at a Travel Board hearing in August 2013 before the undersigned Veterans Law Judge (VLJ). 

These claims were remanded in December 2013 for further development. 

The issue of TDIU in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between the Veteran's service and his current lumbar spine disability. 

2. The weight of the evidence is against finding a nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss disability. 




CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disorder have not been met.  §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


A. Low Back Disability

The Veteran testified that he drove trucks and APCs in service which drove on dusty and bumpy trails. He testified that he fell twice in Korea and slipped off ice into a 15 foot ditch. He says he went to the dispensary but VA does not have a record. The Veteran reported an incident in 2001 pulling a trailer door on the back of a semi-truck where he experienced severe back pain that never went away. He reports for the past ten years he has had difficulty walking, sitting and standing. The Veteran does have a current diagnosis of degenerative disc disease of the lumbar spine and therefore satisfies element (1) of service connection. 

The weight of the evidence does not support an in-service injury to the back to satisfy element (2). A review of service records shows that the Veteran had a left hand injury in May 1971 and a right knee injury in December 1974 with no mention of back pain during either examination. Moreover, the Veteran denied back pain at his separation examination in August 1975. 

Even if the Veteran did hurt his back in service, the evidence does not support a nexus between any fall or accident in service and his current disability. The February 2016 VA examiner opined it was less likely than not that the Veteran's back disability was caused by service. Specifically, his falls and accidents in service involved either his left hand or right knee. Additionally, the Veteran has reported back pain for a little over 10 years and specifically notes a 2001 incident while working as a truck driver. Therefore, the weight of the evidence is against finding a nexus between service and the Veteran's current back disability. 

Presumptive service connection for lumbar spine arthritis as a "chronic disease" is not warranted as there is no documentation of arthritis from within one year of the Veteran's 1975 discharge.  As for a continuity of symptomatology between the arthritis and service, arthritis was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

B. Bilateral Hearing Loss


In terms of element (1), on the authorized audiological evaluation in September 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
35
30
LEFT
15
20
30
35
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear. These findings are sufficient to establish a current hearing loss disability for VA purposes. 

In terms of element (2), the September 2009 examiner noted that the Veteran was a motor transport operator in service and therefore he was likely exposed to acoustic trauma. The Veteran was exposed to loud exhaust and different gun firings. 

In terms of element (3), the weight of the evidence is against finding a nexus between the Veteran's current hearing loss and service. The Veteran's enlistment hearing exam showed normal hearing in both ears from 500 to 4000Hz (3000 and 6000Hz were not completed). The separation hearing exam also showed normal hearing in both ears from 500 to 4000Hz (3000 and 6000Hz were not completed) with no significant threshold shifts in either ear. The January 2016 VA examiner opined based on the evidence that it was less likely than not that the Veteran's current hearing loss disability was related to service. There is no positive opinion in support of the claim.  

For these reasons, the claim must be denied. 

Presumptive service connection for bilateral hearing loss as a "chronic disease" is not warranted as there is no documentation of hearing loss from within one year of the Veteran's 1975 discharge.  As for a continuity of symptomatology between the hearing loss and service, hearing loss was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

III. The Duties to Notify and Assist. 

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a July 2009 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, SSA records and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his hearing loss and lower back conditions.  

In terms of the December 2013 remand, new treatment records and SSA records were obtained. Moreover, a new examination was performed with an opinion rendered for both the back disability and the hearing loss disability. Therefore, there has been substantial compliance with remand directives. 
 

ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for bilateral hearing loss is denied. 



REMAND

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. After the Board's December 2013 remand, entitlement to panic disorder with agoraphobia was granted at an initial compensable rating of 70 percent. 

Per the December 2013 remand, the Veteran must be notified of the criteria for establishing such a claim and given the opportunity to submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability. In cases where the Veteran has not submitted this form, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO. See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013); M21-1MR IV.ii.2.F.27.g, Reasons for Denying IU Claims. In this instance the Veteran was notified of the criteria in February 2016 and never submitted the form. The Board received the notice two weeks later in returned mail; therefore the Veteran never received proper notice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and notify him of the criteria for establishing a TDIU. 

2. Then, readjudicate the claim. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


